Citation Nr: 0125623	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-14 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1937 to September 
1948 and died in December 1999.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  

The Board notes that the issue of entitlement to death 
pension benefits was addressed in both the statement of the 
case dated in June 2000 and the supplemental statement of the 
case issued in April 2001.  However, during the hearing 
before the undersigned in August 2001, it was indicated that 
the appellant wished to withdraw this matter from appellate 
consideration.  (See August 13, 2001 hearing transcript, at 
page 16.)  Accordingly, this decision is limited to the issue 
noted on the preceding page.


FINDINGS OF FACT

1.  The veteran was granted service connection for pulmonary 
tuberculosis, far advanced, arrested, rated as 30 percent 
disabling and for bilateral hearing loss, rated as 10 percent 
disabling.  The combined schedular evaluation was 40 percent.

2.  The veteran died in December 1999 of atherosclerosis.

3.  The veteran's service-connected pulmonary tuberculosis 
contributed to his death

CONCLUSION OF LAW

A disability incurred in service caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  The RO has obtained the opinion of 
a VA physician as well as a statement from the veteran's 
private physician.  

The record discloses that the January 2000 rating decision 
provided the appellant with the reasons and bases for the 
denial of her claim.  The June 2000 statement of the case and 
the April 2001 supplemental statement of the case provided 
the appellant with the applicable criteria for an award of 
service connection for the cause of the veteran's death.  
These notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Veterans of 
Foreign Wars of the United States.  These notifications were 
not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the appellant, and her 
representative, have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The service medical records are negative for complaints or 
findings pertaining to cardiovascular disease.  

The veteran was afforded a VA examination in August 1950.  An 
examination of the heart showed that it was not enlarged, but 
deviated to the left by pneumoperitoneum.  Rate and rhythm 
were normal and there were no murmurs.  An electrocardiogram 
was normal.  The diagnosis was pulmonary tuberculosis, 
bilateral, far advanced.

On VA examination in May 1952, the cardiovascular system was 
noted to be normal.  The diagnosis was pulmonary 
tuberculosis, moderately advanced, reinfection type, 
arrested.  

Another VA examination was conducted in April 1953.  The 
cardiovascular system was normal.  There were no murmurs and 
no dyspnea.  

Private medical records dated in 1999 have been associated 
with the claims folder.  In January 1999, it was noted that 
the veteran had had problems with high blood pressure.  He 
had not had a history of angina or coronary artery disease, 
but had experienced some problems with palpitations and he 
occasionally felt a heaviness and fatigue with exertion and 
activity.  The veteran underwent an exercise treadmill test 
later that month.  It was noted that he had no complications, 
no arrhythmias, and no symptoms of angina.  There was no 
electrocardiographic changes diagnostic for ischemia.  When 
seen in February 1999, it was noted that the veteran's lungs 
were clear.  The heart showed regular rate and rhythm, with 
normal first and second heart sounds.  The assessment was 
that the veteran was doing well and controlled well with his 
blood pressure.  He was not having angina.

An undated report shows that the veteran was examined by a 
private physician.  An examination of the heart showed no 
murmur or gallop.  The lungs were clear to auscultation and 
percussion.  Normal sinus rhythm was noted.  

The veteran was seen in the emergency room of a private 
hospital in December 1999.  He complained of chest pain.  He 
stated that the onset of chest pain was two to three hours 
prior to presentation.  He related that he had experienced 
the same pain on a daily basis over the previous several 
months.  It was indicated that the veteran had a known 7.5-cm 
thoracic aneurysm that was inoperable.  It was noted that the 
veteran described no shortness of breath, nausea, vomiting or 
diaphoresis.  No recent cough was noted.  A cardiac 
examination revealed regular rate and rhythm without murmurs, 
gallops or rubs.  The chest was clear to auscultation.  An 
electrocardiogram was entirely normal.  The clinical 
impressions were chronic chest pain and thoracic aneurysm.

The death certificate discloses that the veteran was eighty 
years old when he died in December 1999 of cardiac arrest due 
to or as a consequence of atherosclerosis.  A thoracic aortic 
aneurysm was listed as contributing to the veteran's death, 
but not resulting in the underlying cause set forth above.  
An autopsy was not performed.  

In a statement dated in August 2000, a private physician 
noted that he had treated the veteran for several years prior 
to his death.  He indicated that the veteran was never 
treated for any type of heart disease during that time.

In a statement dated in December 2000, a private physician 
reported that he had treated the veteran for about 60 years.  
He stated that the veteran had tuberculosis when he was in 
service and that he had been treated with a phrenic nerve 
crush.  The veteran's right lung failed to re-expand and he 
suffered from respiratory distress for many years.  The 
physician commented that he felt strongly that respiratory 
failure either caused or contributed to the veteran's death.

In March 2001, a VA cardiologist reviewed the veteran's 
record and concluded that the cardiac arrest was, in all 
likelihood, a consequence of atherosclerosis.  There was no 
evidence in the record that the tuberculosis was instrumental 
in his death.

The veteran's claims folder was also reviewed by a VA 
specialist in pulmonary disease in March 2001.  It was noted 
that the veteran's tuberculosis was confined initially to the 
right apical lesion.  In 1950, he suffered a reinfection with 
extensive progression in the right upper lobe and a lesser 
infection in the left lung field.  The veteran was treated 
with medication and a right phrenic nerve crush.  The 
examiner noted that there was not much clinical information 
from the 1950s until his death.  He added that when the 
veteran was seen in the emergency room in December 1999, it 
was specifically indicated that the veteran was not having 
shortness of breath.  The past medical history did not 
mention the history of tuberculosis.  The examiner opined 
that the veteran's past history of tuberculosis was not a 
contributory or causative factor in the veteran's death.  
This conclusion was based on the fact that there was no 
evidence of ongoing pulmonary problems from the tuberculosis, 
as it was not mentioned by the veteran or the physicians who 
observed the veteran in December 1999.  

At the time of the veteran's death, service connection was in 
effect for pulmonary tuberculosis, far advanced, arrested, 
evaluated as 30 percent disabling; and for bilateral 
sensorineural hearing loss, evaluated as 10 percent 
disabling.  The combined schedular evaluation was 40 percent.

Analysis 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

A review of the record discloses that the veteran died in 
December 1999 of atherosclerosis.  An April 2000 statement 
submitted by the veteran's treating physician concludes that 
the veteran's respiratory failure contributed or caused the 
veteran's death.  The Board acknowledges that there is a 
contrary opinion in the record.  The fact remains that the 
evidence is in equipoise as to the role of the veteran's 
service-connected pulmonary tuberculosis in his death.  Under 
the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the claimant's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The ultimate question in this appeal is whether the 
unfavorable opinion of the VA physician (Dr. B.) deserves to 
be accorded more weight than the favorable opinion of  Dr. H.  
At the outset, it must be conceded that Dr. H's statement is 
essentially conclusional.  His professional status, however, 
has not been challenged, and there is no basis in the record 
otherwise to do so.  The VA physician's opinion emphasized 
the apparent absence of pulmonary pathology for an extended 
period before the veteran's death.  This circumstance is 
indeed troubling because it seems to go to the core of Dr. 
H.'s thesis.  While this divergence is plainly significant, 
Dr. H., as a treating physician of many years, must have been 
aware of this asymptomatic state yet it did not lead him to 
withhold his opinion.  In other words, it appears that two 
different physicians have reached conflicting opinions on the 
same set of facts. 

I have concluded that the undisputed severity of the 
veteran's tuberculosis over at least several years involving 
multiple protracted episodes is fully consistent with Dr. H's 
assessment of lingering impairment.  Dr. B's view to the 
contrary is simply that-- a differing view.  Accordingly, I 
conclude that the material evidence does not preponderate 
against the appellant.



ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

